DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 recites the limitation "the same wall thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 81 recites the limitation "the tongue element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the tongue element” is part of the joint or an element of the catheter separate from the joint. For examination purposes, and consistent with specification paragraph [0173], “the tongue element” has been interpreted to be part of the stabilizing element of the joint. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66, 68-69, 71, 75, and 77-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDermott et al. (US 2011/0291407).
Regarding claim 66, McDermott discloses a catheter (Figure 1; “tubular members are used in the medical field in medical devices. One application of tubular members is as a component of a system for delivery of medical devices to locations within the human body such as within any lumen of the body. For example, the tubes may be used to deliver medical devices within the vasculature, the biliary system, the esophagus or the gastro-intestinal tract.” [0005]) comprising: 
a first tubular module (first tube 10) and a second tubular module (second tube 12) coupled to the first tubular module by a joint (tube joint 14; Figure 1), the joint comprising:
(a) at least one connector (projection 44) on the first tubular module and at least one acceptor (base recess 40) positioned on the second tubular module, 
wherein the at least one connector and at least one acceptor are level with inner and outer surfaces of the first tubular module and the second tubular module when coupled together to define a continuous lumen with a uniform diameter therethrough (Figures 3A-3C; “join two tubes of the same diameter and same wall thickness end to end without deforming the tubes, without changing the wall thickness, without increasing the outside diameter or decreasing the inside diameter” [0039]), and 
wherein the at least one connector prevents the first and second tubular modules from rotating circumferentially at the joint (“The first locking piece 16 is welded at an interface 20 to the first tube 10 where the tube 10 and locking piece 16 contact one another. The second locking piece 18 is welded at an interface 22 to the second tube 12 where the tube 12 and locking piece 18 contact one another…the interlocked pieces 16 and 18 hold the tubes 10 and 12 together at the tube joint 14. The interlocking fit between the interlocked pieces provides the fastening of the tubes together.” [0026]; “Relative rotational motion between the tubes 10 and 12 is prevented or restricted by axially extending interface surfaces 24 between the interlocking pieces 16 and 18 as well as by axially extending interface surfaces 26 between the locking pieces 16 or 18 and the tubes 10 or 12” [0027]); and 
(b) at least one stabilizing element (side extensions 36 on each locking piece 18 that abut interface surfaces 48) positioned on the first tubular module (Figure 1, wherein side extensions 36 are positioned on/abut the first tube 10; “the projection 44 of the tube 10 has interface surfaces 48 that abut the lateral extensions 36 of the locking piece 18.” [0037]), 
wherein the at least one stabilizing element is level with inner and outer surfaces of the first tubular module and the second tubular module when coupled together (Figures 3A-3C; “join two tubes of the same diameter and same wall thickness end to end without deforming the tubes, without changing the wall thickness, without increasing the outside diameter or decreasing the inside diameter” [0039]), wherein the at least one stabilizing element prevents the first and second tubular modules from pivoting with respect to each other (“Relative axial motion between the tubes 10 and 12 in a tension or pulling direction is prevented or restricted by transversely extending interface surfaces 28 between the locking pieces 16 and 18…Relative axial motion between the tubes 10 and 12 in a compressing or pushing direction is prevented or restricted by transversely extending interface surfaces 30 between the first locking piece 16 and the second tube 12 and between the second locking piece 18 and the first tube 10. Shear forces are resisted by radial surfaces at the axially extending interface surfaces 24 and 26. Bending and other forces are a combination of these forces and are therefore also resisted by the tube joint 14 by the combination of interface surfaces.” [0027]), and 
wherein the stabilizing element (side extensions 36) has a different shape than the at least one connector (projection 44; Figure 2A and 3A).

Regarding claim 68, McDermott discloses the catheter of claim 66, wherein the at least one stabilizing element (side extensions 36) does not include a cantilever joint (“FIG. 2B shows a step in the method of joining the tubes 10 and 12. The locking pieces 16 and 18 are positioned together in an interlocked configuration. The side extensions 36 of the locking pieces 16 are abutted against the base portions 34 of two adjoining locking pieces 18. Similarly, the side extensions 36 of the locking pieces 18 are abutting against the base portions 34 of two adjoining locking pieces 16.” [0033]).

Regarding claim 69, McDermott discloses the catheter of claim 66, wherein the second tubular module is formed from Nitinol (“one of the tubes is of a steel alloy and the other tube is of a nickel titanium alloy, also referred to as nitinol” [0036]).

Regarding claim 71, McDermott discloses the catheter of claim 66, wherein at least a portion of the joint is enclosed with a tubular cover (“It is foreseeable that a wrap, coating or fastening may be applied to the locking pieces to hold them in position” [0033]).

Regarding claim 75, McDermott discloses the catheter of claim 66, wherein at least a portion of the continuous lumen is coated with a lining (“The tubes may be lined, coated on interior and/or exterior surfaces” [0057]).

Regarding claim 77, McDermott discloses the catheter of claim 66, wherein at least one edge of the connector and acceptor (edges of base recesses 40 and projections 44) are beveled at an angle ranging between about 5° to 90° (Figures 3B-3C wherein the bevel angle of the locking pieces 16 and 18 relative to the tubes 10 and 12 is approximately 90°).

Regarding claim 78, McDermott discloses the catheter of claim 66, wherein the at least one stabilizing element (side extensions 36) prevents the first and second tubular modules from rotating with respect to each other (“Relative rotational motion between the tubes 10 and 12 is prevented or restricted by axially extending interface surfaces 24 between the interlocking pieces 16 and 18 as well as by axially extending interface surfaces 26 between the locking pieces 16 or 18 and the tubes 10 or 12” [0027]).

Regarding claim 79, McDermott discloses the catheter of claim 66, wherein the diameter of the continuous lumen is maintained around a central luminal axis when the first or second tubular module form a curvilinear shape (“Bending and other forces are a combination of these forces and are therefore also resisted by the tube joint 14 by the combination of interface surfaces.” [0027]).

Regarding claim 80, McDermott discloses the catheter of claim 66, wherein the at least one connector (projection 44) extends from the first tubular module (first tube 10) and has the same wall thickness as the first tubular module (Figures 3A-3C; “join two tubes of the same diameter and same wall thickness end to end without deforming the tubes, without changing the wall thickness, without increasing the outside diameter or decreasing the inside diameter” [0039]).

Regarding claim 81, McDermott discloses the catheter of claim 66, wherein the tongue element (side extensions 36, see interpretation with regards to the rejection under 35 USC 112 above) has a rectangular shape (Figure 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. (US 2011/0291407) in view of Balzum et al. (US 2003/0028127).
Regarding claim 67, McDermott discloses the catheter of claim 66. 
McDermott fails to explicitly disclose the at least one connector includes a cantilever joint.
Balzum teaches a guidewire (Figures 7-9) comprising a first tubular module (second wire 304) and a second tubular module (first wire 302) coupled to the first tubular module by a joint (first end portion 322 and second end portion 321), the joint comprising at least one connector (struts 334) on the first tubular module (Figure 7), wherein the at least one connector includes a cantilever joint (Figures 8-9; “Struts 334 of second wire 304 deflect outwardly as they ride upon an outer surface of tapered portion 358…The generally enlarged portion 340 of each strut 334 of second wire 304 is disposed within a cavity 354 defined by body member 306 of first wire 302.” [0054-0055]).
 Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the at least one connector of the catheter of McDermott to include a cantilever joint based on the teachings of Balzum to provide a secure attachment between tubular modules and joint in a manner that provides a level and smooth outer surface (Balzum [0091]).  

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. (US 2011/0291407) in view of Pike et al. (USPN 5695506).
Regarding claim 70, McDermott discloses the catheter of claim 69, wherein the first tubular module is formed from stainless steel (“one of the tubes is of a steel alloy and the other tube is of a nickel titanium alloy, also referred to as nitinol” [0036]).
McDermott fails to explicitly disclose the first tubular module is formed from stainless steel of SAE grade selected from 304, 316, 402, and 440, 17-7 precipitation hardened stainless steel (PH), or Nickel Cobalt Alloy (MP35N). 
Pike teaches a catheter (catheter device 40) having a first tubular module (flex tube 60) and a second tubular module (taper end of catheter body 42), wherein the first tubular module is formed from stainless steel of SAE grade 304 (“The flex tube 60 is fabricated from a flexible material such 304 stainless steel.” [Col 6, line 35]).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first tubular module of McDermott to be formed from stainless steel of SAE grade selected from 304 based on the teachings of Pike to ensure that the first tubular module is flexible and able to maintain a desired degree of axial and torsional stiffness (Pike [Col 5, lines 30-37]).  

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. (US 2011/0291407) in view of Eskuri (USPN 8419658).
Regarding claim 72, McDermott discloses the catheter of claim 66. 
McDermott fails to explicitly disclose a filament is threaded in a spiral configuration around at least a portion of the first and second tubular modules.
Eskuri teaches a catheter (“any of the tubular members mentioned herein can be incorporated into a catheter shaft.” [Col 13, line 33]) comprising a tubular member (tubular member 20), wherein a filament (thread member 60; “the thread member 60 can be a separate structure that has been extended around and attached to the outer surface 38 of the tube wall 33” [Col 6, line 44]) is threaded in a spiral configuration around at least a portion of the tubular module (Figure 1; “the spiral-shaped pattern of thread member 60” [Col 7, line 9]).
 Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the catheter of McDermott to include a filament threaded in a spiral configuration around at least a portion of the first and second tubular modules based on the teachings of Eskuri to aid the catheter in crossing an occlusion by acting in a screw-like manner to draw and pull the catheter through the occlusion (Eskuri [Col 7, lines 8-18] and [Col 13, line 36]). 

Claims 73, 74, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. (US 2011/0291407) in view of Galdonik et al. (US 2006/006649).
Regarding claims 73 and 74, McDermott discloses the catheter of claim 66, wherein at least a portion of at least one tubular module is covered with a jacket (“it will be necessary to provide the additional support of a heat-shrink tube over the joined tubes” [0056]).
McDermott fails to explicitly disclose the jacket is a polymer jacket, as required by claim 73; and wherein the polymer jacket is formed from nylon, polyether block amide, PTFE (polytetrafluoroethylene), FEP (fluorinated ethylene propylene), PFA (perfluoroalkoxy alkane), PET (polyethylene terephthalate) or PEEK (polyether ether ketone), as required by claim 74. 
Galdonik teaches a catheter (elongate structure 550) comprising a first tubular module (first segment 552) and a second tubular module (second segment 554), wherein at least a portion of at least one tubular module is covered with a polymer jacket (polymer coating 564; Figure 10) formed from nylon or polyether block amide (“The polymer coating can be, for example, polyamides (Nylon), polyurethane, polyester, polyether-block-amide (PEBA, such as Pebax.RTM.) or combinations thereof.” [0059]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the jacket of the catheter of McDermott to be polymer jacket formed from nylon or polyether block amide based on the teachings of Galdonik to increase the strength of the joint while maintaining a constant outer diameter of the catheter at the joint (Galdonik [0058], [0059]).

Regarding claim 76, McDermott discloses the catheter of claim 75. 
McDermott fails to explicitly disclose the lining is formed from nylon, polyether block amide, PTFE (polytetrafluoroethylene), FEP (fluorinated ethylene propylene), PFA (perfluoroalkoxy alkane), PET (polyethylene terephthalate) or PEEK (polyether ether ketone).
Galdonik teaches a catheter (medical device 100) comprising a first tubular module (first segment 552) and a second tubular module (second segment 554) coupled by a joint (Figure 1), wherein at least a portion of the continuous lumen of the tubular modules is coated with a lining (“the inner surface of the tube…can be coated with a friction reducing agent.” [0029]) formed from PTFE (“Suitable friction reducing agents include… polytetrafluoroethylene” [0029]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the lining of the catheter of McDermott to be formed from PTFE based on the teachings of Galdonik to facilitate relative longitudinal motion between an object being delivered through the continuous lumen and the tubular modules (Galdonik [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Abt et al. (US 2014/0025045) discloses a catheter (10) comprising: a first tubular module (130) and a second tubular module (100) coupled to the first tubular module by a joint (150; Figures 1A and 1D), the joint comprising: (a) at least one connector (120) on the first tubular module and at least one acceptor (121/200) positioned on the second tubular module, wherein the at least one connector and at least one acceptor are level with inner and outer surfaces of the first tubular module and the second tubular module when coupled together to define a continuous lumen with a uniform diameter therethrough (Figure 1A); and (b) at least one stabilizing element (tongues for grooves 202) positioned on the first tubular module, and wherein the stabilizing element has a different shape than the at least one connector (Figure 1D; [0028]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783